Title: To Thomas Jefferson from George Gilmer, 1 May 1792
From: Gilmer, George
To: Jefferson, Thomas


          
            Dear Sir
            1 May 1792 Pen Park
          
          I wish it were in my power to scrible some incidents worthy your attention. Had this been ever practicable should have wrote you very long past.
          Being in a very low state of animation tempts me now to tresspass on you in hopes of hearing from you that I may be somewhat revivifyed. Disappointed gout or some thing more unfrendly has beset me and has deprived for a long time totally of deglutition. This is the thirty second day and can only swallow fluids. Have neither had pain fever desire for food or drink nor have yet I have tried friction Electricity sinapism Blisters &c. and McClurgh has lent me his opinion thrice but  fear all our efforts will never restore me to my former health. Lucy has some time perfectly recovered of a severe indisposition. These luckless incidents will overset my porter plan. A boat with four hhds. went from near the barracks to Richmond on a late swell. Navigators come from the great river to Milton think our river may be easily improved. Young Mr. N. Lewis Married to Miss Milly. Hornsby Mr. Waddles Eldest son to Miss Mildred Lindsay. Lucy begs her best respects may be tendered you. As you have matters of more moment beg to remain your distressed friend & servant,
          
            George Gilmer
          
        